                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-02530-CMA-KLM

KAABOOWORKS SERVICES, LLC,

       Plaintiff,

v.

BRIAN PILSL,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Plaintiff’s Motion to Strike, or in the Alternative

Dismiss, Counter-Complaint [#110]1 (the “Motion”). Defendant filed a Response [#112]

in opposition to the Motion [#110], and Plaintiff filed a Reply [#117]. The Court has

reviewed the Motion, Response, Reply, the entire case file, and the applicable law, and is

sufficiently advised in the premises.      For the reasons set forth below, the Motion [#110]

is DENIED in part, to the extent Plaintiff seeks to strike Defendant’s counterclaims.2 The


       1
         “[#110]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.
       2
          The Tenth Circuit Court of Appeals has not explicitly stated whether a ruling on a motion
to strike under Fed. R. Civ. P. 12(f) is dispositive. However, at least one district judge in the
Eastern District of Michigan has persuasively held that whether a motion to strike under Rule 12(f)
is dispositive depends on what the moving party is seeking to strike. See Stevenson v. Ocwen
Loan Servicing, LLC, No. 14-cv-13115, 2015 WL 2083513, at *2 n.2 (E.D. Mich. May 5, 2015).
“Often, an order under Rule 12 (f) may be dispositive of a party’s claims or defenses and, thus, may
warrant a full report and recommendation, which, if properly objected to, would be subject to de
novo review.” Id. (citing Fed. R. Civ. P. 72(b)). However, when the Rule 12(f) motion to strike is
not dispositive of any party’s claims or defenses, the Magistrate Judge retains authority to enter an

                                                -1-
Court is concurrently issuing a separate Recommendation regarding the portion of the

Motion [#110] seeking dismissal of the counterclaims pursuant to Fed. R. Civ. P. 12(b)(1)

and 12(b)(6).

                                         I. Background

       As relevant here, in the Motion [#110], Plaintiff asks the Court to fully strike the

counterclaims asserted by Defendant in his Answer, Counterclaim[s], and Demand for Jury

on Counterclaim[s] [#109]. The sequence of events underlying the basis for this Motion is

crucial to its resolution, and the Court therefore begins there.

       On October 23, 2017, Plaintiff initiated this lawsuit against Defendant, who initially

proceeded as a pro se litigant. Compl. [#1]. Defendant’s answer or other response to the

Complaint [#1] was originally due on November 15, 2017. Summons [#6]. Defendant’s

deadline to answer or otherwise respond to the Complaint [#1] was extended by the Court

to December 22, 2017. Minute Order [#16]. On that date, Defendant filed a Motion to

Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2) and (6) [#19] (the “Motion to Dismiss”) through


order disposing of the motion. See Stevenson, 2015 WL 2083513, at *2 n.2. Here, as explained
below, the outcome of the Motion [#110] under Rule 12(f) is not dispositive of any claim or defense,
and therefore the Court concludes that it retains authority to enter an order adjudicating the Motion
[#110] to the extent not asserted under Rules 12(b)(1) and 12(b)(6). See also, e.g., Ramos v. Hertz
Corp., No. 17-cv-02576-CMA-NRN, 2018 WL 4635972 (D. Colo. Sept. 26, 2018) (Magistrate Judge
entering order denying a motion to strike under Rule 12(f)); Carson v. Estate of Golz, No. 17-cv-
01152-RBJ-MEH, 2018 WL 4090866 (D. Colo. Aug. 28, 2018) (Magistrate Judge issuing
recommendation to grant motion to strike affirmative defenses under Rule 12(f)); Beltran v.
Interexchange, Inc., No. 14-cv-03074-CMA-CBS, 2017 WL 4418709 (D. Colo. June 9, 2017)
(addressing objections to Magistrate Judge’s order denying motion to strike under Rule 12(f) and
using a “clearly erroneous” standard); Dakota Station II Condo. Assoc., Inc. v. Owners Ins. Co., No.
14-cv-02839-RM-NYW, 2016 WL 9735776 (D. Colo. Nov. 4, 2016) (Magistrate Judge issuing
recommendation to grant motion to strike affirmative defenses under Rule 12(f)); Chung v. Lamb,
No. 14-cv-03244-WYD-KLM, 2016 WL 11548167 (D. Colo. Aug. 30, 2016) (Magistrate Judge
issuing order denying motion to strike under Rule 12(f)); Alarid v. Biomet, Inc., No. 14-cv-02667-
REB-NYW, 2015 WL 6376171 (D. Colo. Sept. 22, 2015) (Magistrate Judge issuing order denying
motion to strike affirmative defenses under Rule 12(f)).

                                                -2-
his newly-acquired counsel. On April 5, 2018, after the Motion to Dismiss [#19] was fully

briefed, Defendant’s counsel was permitted to withdraw, again leaving Defendant to

proceed as a pro se litigant. Minute Order [#59]. On July 5, 2018, the Motion to Dismiss

[#19] was granted in part and denied in part. Order [#69]. Accordingly, Defendant’s

answer or other response to the Complaint [#1] was due to be filed by July 19, 2018. Fed.

R. Civ. P. 12(a)(4)(A) (“[I]f the court denies the [Rule 12] motion . . . , the responsive

pleading must be served within 14 days after notice of the court’s action . . . .”). Defendant

did not meet this deadline, and Plaintiff did not file any motion regarding Defendant’s failure

to do so. However, on August 1, 2018, Plaintiff filed an opposed Motion for Leave to

Amend Complaint and to Amend Scheduling Order [#71] (the “Motion to Amend”). On

October 19, 2018, the Court partly granted the Motion to Amend [#71], including, in relevant

part, extending the deadline for joinder of parties and amendment of pleadings to August

1, 2018 (the date the Motion to Amend [#71] was filed), and permitting the filing of Plaintiff’s

Amended Complaint [#88]. Order [#87]. Defendant’s answer or other response to the

Amended Complaint [#88] was therefore due by November 2, 2018. Fed. R. Civ. P.

15(a)(3) (“Unless the court orders otherwise, any required response to an amended

pleading must be made . . . within 14 days after service of the amended pleading . . . .”).

Defendant did not meet this deadline.

       On December 11, 2018, Defendant filed a Motion for Extension of Time to Answer,

Plead or Otherwise Respond to Plaintiff’s Amended Complaint for Injunctive Relief and

Damages [#102]. In part, he noted that he was distracted in October 2018 by Plaintiff’s

Motion for Preliminary Injunction (filed October 4), his need to prepare and file an

opposition to that motion (filed October 15), and the October 30 hearing on the motion

                                              -3-
which happened twelve days after the Amended Complaint [#88] was accepted for filing.

See [#102] at 1-2. Defendant also stated:

       I have been searching for an attorney who can assist me in this litigation. It
       was only during this process did I learn that I was required to answer, plead
       or otherwise respond to the amended complaint. Once I realized this, I
       notified Plaintiff by email immediately asking if they would oppose an
       extension to December 14. While trying to prepare my answer, I am realizing
       that this is not nearly enough time for me to properly prepare.

[#102] at 2.

       Two days later, on December 13, 2018, before the Court ruled on Defendant’s

extension request, the parties filed a Joint Motion to Reschedule the Pretrial Conference

[#105]. In part, the parties stated:

       The Amended Complaint was entered by the Court on October 19, 2018, and
       Mr. Pilsl has not yet filed an answer to this operative pleading. Mr. Pilsl
       recently requested an extension of the answer deadline up to and including
       January 8, 2019 so that he can try to obtain counsel in this action prior to
       submitting his answer. Defendant has never filed an answer to either the
       original complaint or amended complaint. Thus, at this time, KAABOO would
       be prejudiced in drafting a proposed pretrial order because it cannot
       determine the specific denials and defenses Mr. Pilsl will assert to its
       Amended Complaint.

[#105] at 1-2 (internal citations omitted). Plaintiff did not state at that time any opposition

to Defendant’s requested extension of the answer deadline. See id. On December 14,

2018, the Court reset the Final Pretrial Conference, see Minute Order [#108], and extended

Defendant’s deadline to answer or otherwise respond to the Amended Complaint [#88] to

January 8, 2019, see Minute Order [#107].3 On January 8, 2019, Defendant, through his

newly-acquired counsel, filed his Answer, Counterclaim[s], and Demand for Jury on


       3
         The Court notes a clerical error in this December 14, 2018 Minute Order [#107], which
stated that Defendant’s deadline to answer or otherwise respond to the Amended Complaint [#88]
was November 9, 2018, instead of the correct date of November 2, 2018.

                                              -4-
Counterclaim[s] [#109].

       On January 29, 2019, Plaintiff filed the present Motion [#110] seeking to strike the

Defendant’s counterclaims.      The four counterclaims are: (1) breach of contract, (2)

quantum meruit, (3) fraud in the inducement, and (4) bad faith pursuant to Colo. Rev. Stat.

§ 7–74–105. See [#109] at 13-18.

                                        II. Analysis

       At the outset, the Court makes two observations. First, Plaintiff is seeking to strike

only the Counterclaims portion of the Answer, Counterclaim[s], and Demand for Jury on

Counterclaim[s] [#109]. Plaintiff makes no argument that the Answer portion should be

stricken. Plaintiff’s first concern with the timing of the Answer appears to have arisen once

it realized that Counterclaims were to be included in the Answer. There is no indication

before the Court that Plaintiff informed Defendant at any point that his Answer to either the

original Complaint or the Amended Complaint was late. Of course, Plaintiff was under no

obligation to do so, but when litigating against an opposing pro se party, such small

gestures can help resolve issues, such as the one in the present Motion, early on, and help

move the case along to its completion in an efficient and timely manner.

       Second, it is clear from the foregoing discussion that Defendant missed several

deadlines to file answers to complaints. First, his deadline to file an answer to the original

Complaint was July 19, 2019, after his Motion to Dismiss was fully adjudicated. Plaintiff

filed its Motion to Amend on August 1, 2019, which was adjudicated on October 19, 2018,

thus making Defendant’s new answer deadline November 2, 2018. Defendant did not ask

for an extension of this deadline until December 11, 2018, although the Court did grant the

requested extension, and the Answer, Counterclaim[s], and Demand for Jury on

                                             -5-
Counterclaim[s] [#109] was timely filed. Pro se litigants must follow the same procedural

rules that govern other litigants, and Defendant, during his time as a pro se litigant, clearly

failed to do so. See Nielson v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994).

       1.     Fed. R. Civ. P. 16(b)(4) and 15(a)(2)

       Before addressing the merits of Plaintiff’s argument, a word is necessary regarding

the answers and counterclaims in general. The Court starts with Fed. R. Civ. P. 7(a), which

provides:

       Only these pleadings are allowed:
              (1) a complaint;
              (2) an answer to a complaint;
              (3) an answer to a counterclaim designated as a counterclaim;
              (4) an answer to a crossclaim;
              (5) a third-party complaint;
              (6) an answer to a third-party complaint; and
              (7) if the court orders one, a reply to an answer.

Notably, “a counterclaim” is not listed in Rule 7(a); thus, because “only” the listed pleadings

are allowed, a party may not file a counterclaim by itself as its own pleading.

       Next, Fed. R. Civ. P. 13 provides:

       (a) Compulsory Counterclaim. (1) In General. A pleading must state as a
       counterclaim any claim that—at the time of its service—the pleader has
       against an opposing party . . . .
       (b) Permissive Counterclaim. A pleading may state as a counterclaim
       against an opposing party any claim that is not compulsory.

Both compulsory and permissive counterclaims, therefore, must be asserted in one of the

seven pleadings defined by Fed. R. Civ. P. 7(a). In other words, a counterclaim filed as a

standalone document is improper; a counterclaim incorporated into an answer is proper.

Wright & Miller, Federal Procedure & Practice, § 1184.

       This background is necessary because Plaintiff argues that the timing of Defendant’s


                                              -6-
counterclaims is procedurally improper because Defendant should have (1) sought to

amend the deadline for joinder of parties and amendment of pleadings, as set forth in the

Scheduling Order [#46], pursuant to Fed. R. Civ. P. 16(b)(4), and (2) sought leave to

amend his pleading pursuant to Fed. R. Civ. P. 15(a)(2). Motion [#110] at 8-9, 10-12.

However, neither of these rules are applicable to the present situation.

       First, with respect to Fed. R. Civ. P. 16(b)(4), Defendant is not seeking to join any

parties. Further, Defendant is not seeking to amend any pleadings. As discussed above,

Defendant’s Answer, Counterclaim[s], and Demand for Jury on Counterclaim[s] [#109] is

the initial pleading and is not seeking to amend any prior pleading. In addition, to the extent

that Plaintiff here complains only about the timing of the Counterclaims, counterclaims are

not, standing alone, considered a pleading, as analyzed above. The deadline for joinder

of parties and amendment of pleadings therefore is inapplicable. The deadline for filing of

Defendant’s answer and counterclaims to the original Complaint [#1] was July 19, 2018,

as governed by Fed. R. Civ. P. 12(a)(4)(A) after the Motion to Dismiss was adjudicated,

long after the March 30, 2018 deadline for joinder of parties and amendment of pleadings

as set in the Scheduling Order [#46].

       Similarly, because Defendant is not seeking to amend any prior pleading, Plaintiff’s

assertion that Fed. R. Civ. P. 15(a)(2) applies is also fundamentally incorrect, and any

arguments asserted thereunder, such as undue delay, undue prejudice, and futility, are

inappropriate.

       The Court pauses to note that it hears the frustration underlying Plaintiff’s Motion

[#110], i.e., that discovery has largely been completed in this matter, and only now are

counterclaims being raised which necessitate reopening discovery. Defendant clearly


                                              -7-
should have filed his initial Answer, Counterclaim[s], and Demand for Jury on

Counterclaim[s] [#109] in response to the original Complaint [#1] or sooner after filing of the

Amended Complaint [#88]. However, Plaintiff, again while under no obligation to do so,

could have, if it had so chosen, facilitated the efficient progression of this lawsuit by

informing Defendant, who was proceeding pro se at the relevant times, that Defendant had

the obligation to file an answer, or at least that Defendant had missed his deadline after it

passed. Regardless, Defendant’s counterclaims are properly asserted as part of his

Answer, the answer deadline was extended to January 8, 2019, and that deadline was

timely met. As noted above, Defendant’s counterclaims simply could not have been filed

separately prior to the time the Answer was filed, and certainly not by the deadline for

joinder of parties and amendment of pleadings, as argued by Plaintiff.

       Accordingly, Plaintiff’s Motion [#110] is denied to the extent it is asserted under Fed.

R. Civ. P. 16(b) and 15(a).

       2.     Fed. R. Civ. P. 12(f)

       The Court next turns to Plaintiff’s argument under Fed. R. Civ. P. 12(f), which

provides in relevant part: “The court may strike from a pleading an insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter. . . .” “The rule’s purpose is

to conserve time and resources by avoiding litigation of issues which will not affect the

outcome of a case.” Sierra Club v. Tri-State Generation & Transmission Ass’n, 173 F.R.D.

275, 285 (D. Colo. 1997) (citing United States v. Smuggler-Durant Mining Corp., 823 F.

Supp. 873, 875 (D. Colo. 1993)); see also RTC v. Schonacher, 844 F. Supp. 689, 691 (D.

Kan. 1994) (stating that Rule 12(f)’s purpose “is to minimize delay, prejudice, and confusion

by narrowing the issues for discovery and trial”).


                                              -8-
       However, motions to strike are disfavored and will only be granted under the rarest

of circumstances. Sierra Club, 173 F.R.D. at 285. As such, the moving party’s “burden of

proof is a heavy one.” Holzberlein v. OM Fin. Life Ins. Co., No. 08-cv-02053-LTB, 2008 WL

5381503, at *1 (D. Colo. Dec. 22, 2008). Further, “[e]ven where the challenged allegations

fall within the categories set forth in the rule, a party must usually make a showing of

prejudice before the court will grant a motion to strike.” Sierra Club, 173 F.R.D. at 285.

Moreover, regardless of whether the moving party has met its burden to prove that

allegations contained in a pleading violate Rule 12(f), discretion remains with the Court to

grant or deny the motion. See Fed. R. Civ. P. 12(f) (denoting only that allegations which

are subject to Rule 12(f) “may” be stricken).

       Plaintiff appears to rely on the “immaterial” category of Rule 12(f). Motion [#110] at

9-10, 12-13. “Allegations will not be stricken as immaterial under this rule unless they have

no possible bearing on the controversy.”           Sierra Club v. Tri-State Generation &

Transmission Ass’n, Inc., 173 F.R.D. 275, 285 (D. Colo. 1997). “The Court must be

convinced that there are no questions of fact, that any questions of law are clear and not

in dispute, and that under no set of circumstances could the defenses succeed.” Friends

of Santa Fe Cty. v. LAC Minerals, Inc., 892 F. Supp. 1333, 1343 (D.N.M. 1995).

“‘Immaterial’ matter is that which has no essential or important relationship to the claim for

relief or the defenses being pleaded, or a statement of unnecessary particulars in

connection with and descriptive of that which is material.” Wright & Miller, Federal Practice

& Procedure § 1382. “Any doubt about whether the challenged material is redundant,

immaterial, impertinent, or scandalous should be resolved in favor of the non-moving

party.” Id.


                                             -9-
       Importantly, “[m]otions to strike allegedly immaterial matter, when there is no

contention that the complaint is lacking in material allegations, will not be granted if the

result would be to render the complaint meaningless and would amount to a dismissal.”

Id. Here, that is exactly what Plaintiff asks the Court to do, i.e., strike the counterclaims as

insufficiently grounded in this lawsuit, but striking counterclaims as immaterial pursuant to

Rule 12(f) is the improper vehicle for dismissal of Defendant’s counterclaims. Rather, the

proper vehicle is through a jurisdictional challenge under Rule 12 and Rule 13, which the

Court addresses in its concurrently issued separate Recommendation on the motion to

dismiss portion of the present Motion [#110].

       Accordingly, Plaintiff’s Motion [#110] is denied to the extent it is asserted under Fed.

R. Civ. P. 12(f).

                                       III. Conclusion

       Accordingly,

       IT IS HEREBY ORDERED that the Motion [#110] is DENIED in part, to the extent

that the motion to strike is denied.       The Court is concurrently issuing a separate

Recommendation regarding the portion of the Motion [#110] seeking dismissal of the

counterclaims pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6).



       Dated: May 3, 2019




                                             -10-
